Electronically Filed
                                                          Supreme Court
                                                          SCOT-11-0000628
                                                          27-AUG-2013
                                                          02:27 PM




                           SCOT-11-0000628

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             ERNEST ALATAN and TONI ALATAN, Petitioners,

                                 vs.

                     MARY KANEAKUA, Respondent.


                         ORIGINAL PROCEEDING

    ORDER DISMISSING WITHOUT PREJUDICE “MOTION FOR NEW TRIAL”
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the document entitled “Motion for
New Trial,” which was filed by Mary Kaneakua on August 15, 2013,
and the record, it appears that this court does not have
jurisdiction to provide the relief requested in the motion.
Therefore,
          IT IS HEREBY ORDERED that the motion is dismissed
without prejudice.
          DATED:    Honolulu, Hawai#i, August 27, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack